Appellant was convicted in the District Court of San Jacinto County of manslaughter, and his punishment fixed at three years in the penitentiary.
There are no bills of exception in the record to the admission or rejection of any testimony, or complaining of anything in the charge *Page 641 
of the court. The only question for us is the sufficiency of the testimony to support the verdict. There is no denial on the part of the defense that appellant shot and killed deceased about the time alleged in the indictment. Two theories are suggested by the testimony for appellant. One is that of self-defense based on the proposition that at the time of the shooting deceased had drawn a pistol in such manner as to lead appellant to believe that he was about to execute threats which had been theretofore communicated to him; the other that deceased had been guilty of criminal conduct with the daughter of appellant, which fact had been communicated to the latter, and that on the occasion in question appellant shot and killed deceased under circumstances such as would reasonably reduce the homicide to manslaughter. No complaint appearing in the record of the manner in which these issues were submitted to the jury by the learned trial court, and there being abundant evidence in the record to support the proposition that deceased was doing nothing at the time he was killed, and the jury, in the exercise of their prerogative, having seen fit to find appellant guilty of the lowest degree of homicide submitted, there would seem to be no possible ground for claiming that the verdict was not supported by the testimony.
An affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         June 20, 1923.